Case 1:20-cv-03531-PAB Document 20 Filed 12/23/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03531-PAB

MCLAUGHLIN GROUP, INC., a South Carolina corporation, and
VAC-TRON EQUIPMENT, LLC, a Delaware limited liability company,

       Plaintiffs,

v.

VAC-TRON HOLDINGS, INC., a Delaware corporation,
AMERICAN MANUFACTURING & MACHINE, INC., a Florida corporation,
TIMOMA ENTERPRISES CORPORATION, a Florida corporation,
MCC-6 CORPORATION, a Florida corporation,
DON M. BUCKNER, an individual,
TIM FISCHER, an individual,
CODY MCCRACKEN, an individual,
REPUBLIC FINANCIAL CORPORATION, a Colorado corporation, and
ROBERT POSSEHL, an individual,

       Defendants.



                          SECOND ORDER TO SHOW CAUSE


       This matter is before the Court on Plaintiffs’ Response to Order to Show Cause

[Docket No. 18]. Plaintiffs assert that the Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2, ¶ 10. On Decem ber 14, 2020, the Court issued an order to

show cause why this case should not be dismissed for lack of subject matter jurisdiction.

Docket No. 13. The Court noted that plaintiffs’ allegations were insufficient to establish

the citizenship of Vac-Tron Holdings, Inc., Don M. Buckner, Tim Fischer, Cody

McCracken, and Robert Possehl and therefore whether there is complete diversity

between the parties, as required by § 1332. Id. at 4.
Case 1:20-cv-03531-PAB Document 20 Filed 12/23/20 USDC Colorado Page 2 of 3




       In plaintiffs’ response to the order to show cause, plaintiffs provide information

regarding defendant Vac-Tron Holdings, Inc.’s registration as a Delaware corporation

and public records establishing Vac-Tron Holdings, Inc.’s Aurora, Colorado principal

place of business. Docket No. 18 at 2. The Court finds this information sufficient to

establish Vac-Tron Holdings, Inc.’s citizenship. Plaintiffs also provided Mr. Buckner’s,

Mr. Fischer’s, and Mr. Possehl’s voter registration information. Id. at 3–4. This

information is sufficient to establish the citizenship of Mr. Buckner, Mr. Fischer, and Mr.

Possehl.

       Plaintiffs’ response as to Cody McCracken, however, remains insufficient. In

support of the allegations that Mr. McCracken is a citizen of Florida, plaintiffs explain that

Mr. McCracken’s LinkedIn profile states that he is located in W inter Garden, Florida, that

public records show that he has a Florida driver’s license “reflecting an address in

Clermont, Florida,” and that Mr McCracken recently purchased a property in Winter

Garden, Florida. Id. at 4. None of this information establishes Mr. McCracken’s

citizenship. As the Court explained to plaintiffs in the first order to show cause, “[t]o

establish domicile in a particular state, a person must be physically present in the state

and intend to remain there.” Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006).

An undated and unverified social media profile establishes neither physical presence in

a state nor intent to remain. Nor is a driver’s license necessarily determinative of

citizenship. Cornelius v. USAA Gen. Indem. Co., No. 20-cv-02918-PAB, 2020 WL

7055444, at *2 (D. Colo. Dec. 2, 2020). Finally, the fact that Mr. McCracken purchased

a property – even a residence – in Florida does not necessarily mean that he is a citizen

of that state. As the Court noted in its first order to show cause, residency is not

                                              2
Case 1:20-cv-03531-PAB Document 20 Filed 12/23/20 USDC Colorado Page 3 of 3




synonymous with domicile. Docket No. 13 at 3 (citing Miss. Band of Chocktaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989)). Only the latter is determinative of a party’s

citizenship. Id. (citing Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972)

(“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the purposes

of establishing diversity.”)).

       The allegations are presently insufficient to allow the Court to determine the

citizenship of Mr. McCracken. See United States ex rel. General Rock & Sand Corp. v.

Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking the

exercise of jurisdiction in his favor must allege in his pleading the facts essential to

show jurisdiction.” (quotations omitted)). Plaintiffs will be given one more opportunity to

establish the Court’s jurisdiction. It is therefore

       ORDERED that, on or before December 30, 2020, plaintiffs shall show cause as

to why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED December 23, 2020.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                                3
